                                                                                12/6/2019

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION

 JASON NEWBERRY,                                   CV 19-00050-H-DLC-JTJ

              Plaintiff,

       vs.                                                  ORDER

 STATE OF MONTANA, DR. REESE, DR.
 HURST, MELISSA SCHARF, and
 CONNIE WINNER,

              Defendants.

      Plaintiff Jason Newberry has filed a Complaint (Doc. 2) pursuant to 42

U.S.C. § 1983 alleging medical neglect while he has been incarcerated at Montana

State Prison. Having reviewed and screened the Complaint under 28 U.S.C. §

1915A, the Court declines to serve the Complaint but will provide Mr. Newberry

leave to file an amended pleading by January 6, 2020 to cure the deficiencies

identified herein.

I. STATEMENT OF THE CASE

      A. Parties

      Mr. Newberry is currently incarcerated at Montana State Prison. He names

the State of Montana, Dr. Reese, Dr. Hurst, Melissa Scharf, and Connie Winner as

Defendants.
                                            1
      B. Factual Allegations

      Mr. Newberry provides few factual allegations to support his claims of

medical neglect. He alleges Dr. Reese, a doctor at MSP, changed “eqhural” [sic]

medications without his consent and failed to follow a neuro surgeon’s

recommendations. He contends Dr. Hurst, another doctor at MSP, misdiagnosed

his elbow injury caused by curling weights at the prison. He claims it took 23

weeks to get an x-ray which showed a broken bone and nothing has been done to

treat the broken bone. He claims he reported a PREA incident against Dr. Hurst

and Bill Weddington did nothing at all. He claims Connie Winners failed to follow

doctor’s orders. He makes no specific allegations against Melissa Scharf, the

infirmary manager. He also claims that he suffered a back injury when he slipped

on steps due to handrails not be up to code. He alleges the injury caused him to

have to get spinal epidural shots and he is in a lot of pain most of the time.

(Complaint, Doc. 1 at 6-7.)

II. SCREENING STANDARD

      Mr. Newberry has paid the filing fee for this matter but because he is a

prisoner suing a governmental defendant the Court must review his Complaint

under 28 U.S.C. § 1915A. Section 1915A(b) requires the Court to dismiss a

complaint filed by a prisoner against a governmental defendant before it is served

                                              2
if it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such

relief. A complaint is frivolous if it “lacks an arguable basis either in law or in

fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). “A case is malicious if it

was filed with the intention or desire to harm another.” Andrews v. King, 398 F.3d

1113, 1121 (9th Cir. 2005). A complaint fails to state a claim upon which relief

may be granted if a plaintiff fails to allege the “grounds” of his “entitlement to

relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotation

omitted).

      Rule 8 of the Federal Rules of Civil Procedure provides that a complaint

“that states a claim for relief must contain . . . a short and plain statement of the

claim showing that the [plaintiff] is entitled to relief.” Fed.R.Civ.P. 8(a)(2). That

is, a complaint must “contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotations omitted). A complaint’s allegations must cross “the line from

conceivable to plausible.” Iqbal, 556 U.S. at 680.

      There is a two-step procedure to determine whether a complaint’s

allegations cross that line. See Twombly, 550 U.S. at 556; Iqbal, 556 U.S. 662.

First, the Court must identify “the allegations in the complaint that are not entitled

                                               3
to the assumption of truth.” Iqbal, 556 U.S. at 679, 680. Factual allegations are

not entitled to the assumption of truth if they are “merely consistent with liability,”

or “amount to nothing more than a ‘formulaic recitation of the elements’ of a

constitutional” claim. Id. at 679, 681. A complaint stops short of the line between

probability and the possibility of relief where the facts pled are merely consistent

with a defendant’s liability. Id. at 678.

      Second, the Court must determine whether the complaint states a “plausible”

claim for relief. Iqbal, 556 U.S. at 679. A claim is “plausible” if the factual

allegations, which are accepted as true, “allow[ ] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. This

inquiry is “a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id. at 679 (citation omitted). If the

factual allegations, which are accepted as true, “do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it

has not “show[n]” — “that the pleader is entitled to relief.” Id. (citing

Fed.R.Civ.P. 8(a)(2)). “A document filed pro se is ‘to be liberally construed,’ and

‘a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.’” Erickson v. Pardu, 551 U.S.



                                              4
89, 94 (2007); cf. Fed. Rule Civ. Proc. 8(e) (“Pleadings must be construed so as to

do justice”).

III. SCREENING ANALYSIS

      In order to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

sufficiently allege that: (1) he suffered a violation of rights protected by the

Constitution or created by federal statute, and (2) the violation was proximately

caused by a person acting under color of state law. Crumpton v. Gates, 947 F.2d

1418, 1420 (9th Cir. 1991). The first step in a § 1983 claim is therefore to identify

the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S.

266, 271 (1994). To satisfy the second step, a plaintiff must allege facts showing

how individually named defendants caused, or personally participated in causing,

the harm alleged in the complaint. Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir.

1981).

      Mr. Newberry has not identified a violation of rights protected by the United

States Constitution or by a federal statute. His only allegation is of medical

neglect. As set forth below, negligence and/or medical malpractice is not a

violation of the United States Constitution or a federal statute and is not cognizable

under § 1983. Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981). As such,

the Complaint is subject to dismissal.

                                              5
      A. State of Montana

      The Eleventh Amendment states that “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by

Citizens or Subjects of any Foreign State.” U.S. Const. Amend. XI; see also

Edelman v. Jordan, 415 U.S. 651, 664, 94 S.Ct. 1347, 1356, 39 L.Ed.2d 662

(1974). The United States Supreme Court has interpreted this amendment to mean

that absent waiver, neither a State nor an agency of the State acting under its

control may “be subject to suit in federal court.” Puerto Rico Aqueduct & Sewer

Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993). The State of

Montana has waived immunity only for tort claims brought in state court. Mont.

Code Ann. ' 2-9-101 et seq. Hence any claim against the State of Montana for

monetary damages cannot be brought in federal court.

      B. Denial of Medical Care

      Out of an abundance of caution, the Court will evaluate Mr. Newberry’s

claims under the Eighth Amendment. In order to prove a ' 1983 claim for

violation of the Eighth Amendment based on inadequate medical care, a plaintiff

must show “acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106

                                             6
(1976). Thus, in order to prevail, Mr. Newberry must show both that his medical

needs were objectively serious, and that Defendants possessed a sufficiently

culpable state of mind. Wilson v. Seiter, 501 U.S. 294, 299 (1991); McKinney v.

Anderson, 959 F.2d 853, 854 (9th Cir. 1992) (on remand). The requisite state of

mind for a medical claim is “deliberate indifference.” Hudson v. McMillian, 503

U.S. 1, 5 (1992).

         A serious medical need exists if the failure to treat a prisoner’s condition

could result in further significant injury or the unnecessary and wanton infliction of

pain. Indications that a prisoner has a serious need for medical treatment are the

following: the existence of an injury that a reasonable doctor or patient would find

important and worthy of comment or treatment; the presence of a medical

condition that significantly affects an individual’s daily activities; or the existence

of chronic and substantial pain. Wood v. Housewright, 900 F.2d 1332, 133741 (9th

Cir. 1990) (citing cases); Hunt v. Dental Dept., 865 F.2d 198, 200B01 (9th Cir.

1989); McGuckin v. Smith, 974 F.2d 1050, 1059B60 (9th Cir. 1992), overruled on

other grounds, WMX Technologies v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).

         In Farmer v. Brennan, 511 U.S. 825 (1994), the Supreme Court established

a very demanding standard for “deliberate indifference.” Negligence is

                                                7
insufficient. Farmer, 511 U.S. at 835. Deliberate indifference is established only

where the defendant subjectively “knows of and disregards an excessive risk to

inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004)

(internal citation omitted). Deliberate indifference can be established “by showing

(a) a purposeful act or failure to respond to a prisoner’s pain or possible medical

need and (b) harm caused by the indifference.” Jett v. Penner, 439 F.3d 1091,

1096 (9th Cir. 2006) (internal citations omitted). A physician need not fail to treat

an inmate altogether in order to violate that inmate’s Eighth Amendment rights.

Ortiz v. City of Imperial, 884 F.2d 1312, 1314 (9th Cir. 1989). A failure to

competently treat a serious medical condition, even if some treatment is prescribed,

may constitute deliberate indifference in a particular case. Id.

      The Court will assume for purposes of this Order, that Mr. Newberry’s back

and elbow injuries are serious medical needs. He has not however, provided

sufficient factual allegations to plausibly suggest that any named defendant was

deliberately indifferent to those needs. First, Mr. Newberry has only alleged

“medical neglect” which, as stated, is insufficient to state a claim under Section

1983. Estelle, 429 U.S. at 105–06 (“[A] complaint that a physician has been

negligent in diagnosing or treating a medical condition does not state a valid claim

of medical mistreatment under the Eighth Amendment.”); Wilhelm v. Rotman, 680

                                             8
F.3d 1113, 1123 (9th Cir. 2012) (affirming dismissal of Eighth Amendment claim

directed to prison physician whose alleged deliberate indifference to a serious

medical need amounted only to negligent diagnosis or difference of opinion). A

prison doctor's mistake, negligence, or malpractice does not establish deliberate

indifference to serious medical needs. Estelle, 429 U.S. at 105-06. “Even gross

negligence is insufficient . . . .” Lemire v. Cal. Dept. of Corrections &

Rehabilitation, 726 F.3d 1062, 1082 (9th Cir. 2013)(citation omitted). Moreover,

allegations of a mere difference of opinion about the best way to treat his medical

conditions is insufficient to state a claim for deliberate indifference. Franklin v.

State of Or., State Welfare Div., 662 F.2d 1337, 1344 (9th Cir. 1981) (AA

difference of opinion between a prisoner-patient and prison medical authorities

regarding treatment does not give rise to a Section 1983 claim.@).

      Mr. Newberry’s suggestion that there was a significant delay in obtaining an

x-ray, in and of itself is also insufficient to state a claim. As the United States

Supreme Court stated in Estelle, “the question whether an X-rayCor additional

diagnostic techniques or forms of treatmentCis indicated is a classic example of a

matter for medical judgment. A medical decision not to order an X-ray, or like

measures, does not represent cruel and unusual punishment. At most it is medical

malpractice.” Estelle, 429 U.S. at 107. There is no allegation that any named

                                               9
Defendant knew or should have known that Mr. Newberry had a broken bone. He

must provide additional facts to establish whether he complained about his injury,

to whom, how often, what specifically he complained about, and what was the

response. As currently stated, Mr. Newberry’s allegations are insufficient to state a

denial of medical care claim.

      C. PREA Report

      Mr. Newberry also alleges that he made a PREA report which Defendant

Weddington did nothing about. Mr. Newberry is advised that a prisoner may state

an Eighth Amendment claim under Section 1983 for sexual harassment if the

alleged sexual harassment was sufficiently harmful, i.e., a departure from “the

evolving standards of decency that mark the progress of a maturing society,” and

the defendant acted with intent to harm the prisoner. Thomas v. District of

Columbia, 887 F. Supp. 1, 3-4 (D.D.C. 1995) (citing Hudson v. McMillian, 503

U.S. 1, 6, 8 (1992)) (internal quotations and citation omitted). Sexual assault,

coercion, and harassment certainly may violate contemporary standards of decency

and cause physical and psychological harm. Jordan v. Gardner, 986 F.2d 1521,

1525-31 (9th Cir. 1993) (en banc). Mr. Newberry has made no such allegations

rather his allegation seems to be that his PREA report was not properly handled or

investigated.

                                            10
      Liability may be imposed on an individual defendant under 42 U.S.C. §

1983 if the plaintiff can show that the defendant’s actions both actually and

proximately caused the deprivation of a federally protected right. Lemire v. Cal.

Dept. of Corrections & Rehabilitation, 726 F.3d 1062, 1085 (9th Cir. 2013). Here,

there is no allegation that Defendant Weddington caused or involved in the PREA

incident (whatever that may have been). Rather it appears that the PREA incident

was reported to Defendant Weddington. Therefore, Mr. Newberry has not stated a

cognizable Eighth Amendment claim against Defendant Weddington.

      In addition, there is no constitutional right to a prison administrative appeal

or grievance system. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann

v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (order) (“There is no legitimate claim

of entitlement to a grievance procedure.”). There is also no right to a response or

any particular action. Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991) (per curiam)

(“prisoner’s right to petition the government for redress . . . is not compromised by

the prison’s refusal to entertain his grievance”).

      This claim is also subject to dismissal.

IV. CONCLUSION

      The Court has considered whether Mr. Newberry’s Complaint is frivolous,

malicious, fail to state a claim, or seek solely monetary relief from a defendant

                                             11
who is immune. See 28 U.S.C. §§ 1915(e)(2), 1915A(b). Mr. Newberry’s

allegations as currently plead, fail to state a claim upon which relief may be

granted and as such his Complaint is subject to dismissal. The Court cannot say

with certainty that amendment of Mr. Newberry’s claims would be futile and will

therefore, permit Mr. Newberry to amend if, consistent with Fed. R. Civ. P. 11., 1 he

can truthfully allege facts that would support a plausible claim for relief.

       Any amended complaint must be retyped or rewritten in its entirety on the

court-approved form and may not incorporate any part of the original Complaint

by reference. Once Mr. Newberry files an amended complaint, it replaces all his

prior filings and the prior filings no longer serve a function in the case. Ferdik v.

Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). If Mr. Newberry fails to use the

court-approved form, the Court may strike the amended complaint and recommend

the dismissal of this action. While Mr. Newberry may name additional defendants



       1
           Rule 11(b) of the Federal Rules of Civil Procedure provides: By presenting to the court
a pleading, written motion, or other paper--whether by signing, filing, submitting, or later
advocating it--an attorney or unrepresented party certifies that to the best of the person’s
knowledge, information, and belief, formed after an inquiry reasonable under the circumstances:
(1) it is not being presented for any improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation; (2) the claims, defenses, and other legal
contentions are warranted by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law or for establishing new law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the denials of factual
contentions are warranted on the evidence or, if specifically so identified, are reasonably based
on belief or a lack of information.
                                                    12
in an amended complaint, he may not change the nature of this suit by adding new,

unrelated claims in his amended complaint. 2

        Any amended complaint must consist of short, plain statements telling the

Court: (1) the rights Mr. Newberry believes were violated; (2) the name of the

defendant(s) who violated the rights; (3) exactly what each defendant did or failed

to do; (4) how the action or inaction of that defendant is connected to the violation

of Mr. Newberry’s rights; (5) when the alleged actions took place; and (6) what

injury Mr. Newberry suffered because of that defendant’s conduct. Rizzo v.

Goode, 423 U.S. 362, 371 72, 377 (1976).

        Mr. Newberry must repeat this process for each defendant. Conclusory

statements are not enough, nor are declarations that all defendants violated some

law or statute. Instead, Mr. Newberry must provide specific factual allegations for

each element of each of his claims and must state with specificity to which




        2
          A plaintiff may properly assert multiple claims against a single defendant. Fed. Rule
Civ. P. 18. In addition, a plaintiff may join multiple defendants in one action where “any right to
relief is asserted against them jointly, severally, or in the alternative with respect to or arising out
of the same transaction, occurrence, or series of transactions and occurrences” and “any question
of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).
Unrelated claims against different defendants must be pursued in separate lawsuits. See George
v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). This rule is intended “not only to prevent the sort of
morass [a multiple claim, multiple defendant] suit produce[s], but also to ensure that prisoners
pay the required filing fees -- for the Prison Litigation Reform Act limits to 3 the number of
frivolous suits or appeals that any prisoner may file without prepayment of the required fees. 28
U.S.C. § 1915(g).” George, 507 F.3d at 607.
                                                      13
defendants each of his claims apply. If Mr. Newberry fails to affirmatively link the

conduct of a defendant with an injury suffered, the allegation against that

defendant will be dismissed for failure to state a claim.

       In describing the acts and/or omissions of individual defendants, Mr.

Newberry is advised that Section 1983 imposes individual liability upon state

actors only when their personal conduct violates a plaintiff’s constitutional rights.

Monell, 436 U.S. at 691-94. This can be established in two ways. First, an

individual can be held liable for his or her own personal acts that directly cause an

injury. Second, an individual can be held liable in his or her individual capacity

under a theory of supervisory liability. “A defendant may be held liable as a

supervisor under § 1983 if there exists either (1) his or her personal involvement in

the constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.” Starr v. Baca, 652

F.3d 1202, 1207 (9th Cir. 2011). To impose liability under Section 1983 against a

supervisor, a plaintiff must establish the supervisor’s prior knowledge of

unconstitutional conduct committed by subordinates that would give the supervisor

notice of the need for changes. Howell v. Earl, 2014 WL 2594235 (D. Mont.

2014) (citing Starr, 652 F.3d at 1208; Dougherty v. City of Covina, 654 F.3d 892,

900-01 (9th Cir. 2011)); see also Larez v. City of Los Angeles, 946 F.2d 630, 646

                                             14
(9th Cir. 1991), Watkins v. City of Oakland, 145 F.3d 1087, 1093-94 (9th Cir.

1997), and Blankenhorn v. City of Orange, 485 F.3d 463 (9th Cir. 2007).

      Section 1983 will not impose liability on supervising officers under a

respondeat superior theory of liability. Monell, 436 U.S. at 691 94. That is, a

defendant cannot be held liable just because they supervise other employees.

Instead, supervising officers can be held liable under Section 1983 “only if they

play an affirmative part in the alleged deprivation of constitutional rights.” King v.

Atiyeh, 814 F.2d 565, 568 (9th Cir. 1987). A supervisor may be liable: (1) for

setting in motion a series of acts by others, or knowingly refusing to terminate a

series of acts by others, which they knew or reasonably should have known would

cause others to inflict constitutional injury; (2) for culpable action or inaction in

training, supervision, or control of subordinates; (3) for acquiescence in the

constitutional deprivation by subordinates; or (4) for conduct that shows a reckless

or callous indifference to the rights of others. Larez, 946 F.2d at 646.

       Allegations against supervisors that resemble “bald” and “conclusory”

allegations will be dismissed. Hydrick v. Hunter, 669 F.3d 937 (9th Cir. 2012).

Mr. Newberry must allege “sufficient facts to plausibly establish the defendant’s

‘knowledge of’ and ‘acquiescence in’ the unconstitutional conduct of his

subordinates.” Hydrick, 669 F.3d at 942 (citing Starr, 652 F.3d at 1206-07).

                                              15
      B. Possible Dismissal

      If Mr. Newberry fails to timely comply with every provision of this Order,

this action may be dismissed. Ferdik, 963 F.2d at 1260 61 (court may dismiss an

action for failure to comply with any order of the court).

      C. Address Change

      At all times during the pendency of this action, Mr. Newberry must

immediately advise the Court of any change of address and its effective date.

Failure to file a notice of change of address may result in the dismissal of the

action for failure to prosecute pursuant to Fed.R.Civ.P. 41(b).

      Based upon the foregoing, the Court issues the following:

                                          ORDER

      1. On or before January 6, 2020, Mr. Newberry may file an amended

complaint.

      2. The Clerk of Court is directed to provide Mr. Newberry a form for filing

an amended complaint.

      DATED this 6th day of December, 2019.


                                          /s/ John Johnston
                                        John Johnston
                                        United States Magistrate Judge


                                             16
